UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB x Annual report under section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September 30, 2006 o Transition report under section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition Period from to Commission file number: 000-30096 ORGANIC RECYCLING TECHNOLOGIES INC. (Name of small business issuer in its charter) Nevada 77-0454933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 210 Broadway, Unit 208 Orangeville, Ontario L9W5G4 (Address of principal executive offices, including Zip Code) (888) 419-0430 (Issuer’s telephone number) - 1 - Table of Contents Securities registered under Section 12(b) of the Act: (Title of Class) Name of exchange on which registered None None Securities registered under Section 12(g) of the Act:Common Stock, $0.001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.o Yesx No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The issuer’s revenues for its most recent fiscal year were:
